ON PETITION EOR REHEARING.
Scott, Justice.
The plaintiff in error has filed a petition for a rehearing. No new question is here presented for our consideration, but it is sought to have this court again review the questions discussed in the opinion filed.
It is urged.that the court failed to pass upon the alleged error of the court in permitting the official stenographer to identify under oath a complete transcript of the evidence taken and given at the coroner’s inquest. The transcript was not offered in evidence. This alleged error was not made a specific ground in the motion for a new trial, and for that reason it was not discussed in the opinion filed nor need it be here discussed.
In support of the petition, among other grounds, it is earnestly insisted that the court reached an erroneous conclusion as to the inadmissibility of the dying declaration of the deceased. We are aware that there is some difficulty in fixing the line as to what tonstitutes an opinion and therefore inadmissible, and what constitutes the declaration of an evidentiary fact and admissible as a dying declaration, assuming, of course, that the foundation has been properly laid. The rule was stated in the opinion in the precise language used in House v. State, cited therein. We confess that we had much difficulty in reaching the conclusion and only after a thorough examination of cases on the brief and others which were not cited were we enabled to reach a conclusion satisfactory to all the members of this court. In view of the earnestness of the eminent counsel for plaintiff in error, we have again examined the record and the *523cases cited in the brief in support of this motion and are not convinced that any good purpose would be served by granting the motion.
We are therefore of the opinion that as there are no questions here presented which were not discussed upon the briefs and in the opinion filed, that a further discussion is unnecessary. The petition will be and is hereby denied.

Rehearing denied.

Beard, C. J., and Potter, J., concur.